     JOHN L. BURRIS, Esq., SBN 69888
 1   LATEEF H. GRAY, Esq., SBN 250055
 2   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 3   7677 Oakport St., Suite 1120
     Oakland, CA 94621
 4   Telephone:    (510) 839-5200
     Facsimile:    (510) 839-3882
 5   Email: John.Burris@johnburrislaw.com
 6   Email: Lateef.Gray@johnburrislaw.com

 7   Attorneys for Plaintiffs

 8                                 UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     L.F., A MINOR, BY AND THROUGH                )   Case No.: 2:17-cv-1648 KJM DB
10   DANISHA BROWN, AND K.F., A MINOR, )              Case No.: 2:17-cv-02038-KJM DB
     BY AND THROUGH DANISHA BROWN, )
11                                                )
                        Plaintiffs,               )
12                                                )    PLAINTIFFS’ PETITION TO
     vs.
                                                  )    APPOINT GUARDIAN AD LITEM
13                                                )
     CITY OF STOCKTON, STOCKTON                        AND PROPOSED ORDER
                                                  )
14   POLICE DEPARTMENT ; ERIC T. JONES ; )
     DAVID WELLS, et al.,                         )
15                                                    HON. JUDGE Kimberly J. Mueller
                                                  )
16                     Defendants.                )
     ____________________________________ )
17   M.C.F. by and through his Guardian Ad        )
     Litem ELIZABETH CASAS BAUTISTA,              )
18   individually and as successor-in-interest to )
     Decedent COLBY FRIDAY: K.S.F., by and )
19                                                )
     through her Guardian Ad Litem ELIZABETH )
20   CASAS BAUTISTA, individually and as          )
     successor-in-interest to Decedent COLBY      )
21   FRIDAY; THE ESTATE OF COLBY                  )
     FRIDAY, by and through its personal          )
22   representative DENISE FRIDAY HALL,           )
                                                  )
23                      Plaintiffs,               )
     v.                                           )
24
                                                  )
25   CITY OF STOCKTON, STOCKTON                   )
     POLICE DEPARTMENT ; ERIC T. JONES; )
26   DAVID WELLS, et al., )                       )
                       Defendants.                )
27                                                )

28
      Petition to Appoint Guardian Ad Litem
 1   Petitioner DR. ARTHUR HALL respectfully represents:

 2      1. I am the biological uncle of the decedent, Mr. Colby Friday, and the two minor children,

 3           M.C.F. and K.S.F.

 4      2. I became involved in this matter at the request of minor Plaintiffs’ M.C.F. and K.S.F
             attorneys, John L. Burris and Lateef H. Gray. I have become familiar with the facts of this
 5
             case.
 6
        3. Plaintiffs’ allege causes of action against the named defendants herein for violations of civil
 7
             and constitutional rights.
 8
        4. Plaintiffs’ causes of action arose out of the death of their biological father, Mr. Colby Friday,
 9
             who was shot and killed by police officer David Wells, then employed by the City of Stockton
10
             and Stockton Police Department.
11
        5. A previous petition for appointment of guardian ad litem has been filed in this matter.
12
        6. The court previously appointed ELIZABETH CASAS BAUTISTA as guardian ad litem.
13      7. I am aware that ELIZABETH CASAS BAUTISTA is unwilling to continue to serve as the
14           Plaintiffs’ guardian ad litem.
15      8. I am prepared and willing to serve as guardian ad litem on this matter to facilitate the process
16           for both the court and Plaintiffs’ attorneys.
17      9. This petition was prepared by the Law Offices of John L. Burris, the lead counsel representing
18           Plaintiffs in this action. Lateef H. Gray, Esq. of Law Offices of John L. Burris, also represents

19           Plaintiffs and is in agreement with the terms of this Petition. John L. Burris, Esq. and Lateef

20           H. Gray, Esq., hereby represent to the Court that they became involved in this case at the

21           request of Plaintiffs, and have not received, and do not expect to receive, any compensation for

22           their services in connection with this action from any person other than the parties whom they
             represent in this action.
23
                     I declare under penalty of perjury that the foregoing is true and correct.
24

25   Dated: September 19, 2018

26                                                           /s/ Arthur Hall
                                                             Dr. Arthur Hall
27

28
      Petition to Appoint Guardian Ad Litem
 1                                        ATTORNEY ATTESTATION
 2           I hereby attest that I have on file all holograph signatures for any signatures indicated by a
 3   conformed signature (“/s/”) within this E-filed document.
 4
     Dated: October 10, 2018
 5
                                                                   /s/ Lateef H. Gray
 6

 7

 8

 9

10

11                                                    ORDER
12

13

14           Plaintiffs’ petition to relieve Elizabeth Bautista and appoint Dr. Arthur Hall as the guardian ad

15   litem of M.C.F. and K.S.F. in the instant matter is hereby GRANTED.

16           IT IS SO ORDERED.
17
     DATED: October 16, 2018.
18

19
                                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
      Petition to Appoint Guardian Ad Litem
